                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

HUMAN RIGHTS DEFENSE CENTER                                                            PLAINTIFF


v.                                    Case No. 1:17-cv-01064


UNION COUNTY, ARKANSAS, et al.                                                     DEFENDANTS

                                             ORDER

       On February 12, 2019, the Court issued an order staying the present matter pending

resolution of Human Rights Defense Center v. Baxter County, Arkansas, 3:17-cv-03070-TLB.

Upon review of the Baxter County docket, it appears that case has now been resolved.

Accordingly, the Court finds that the stay of the present case should be and hereby is LIFTED.

       The Court further notes that at the time this matter was stayed, the discovery deadline had

not yet passed and the parties had approximately sixteen days remaining to complete discovery.

Accordingly, the Court finds that the discovery deadline should be re-set to allow the parties the

time they would have had to complete discovery absent the stay. The new discovery deadline is

re-set for May 20, 2019. In light of this discovery deadline, the Court further finds that the trial

of this matter must be continued to allow the Court adequate time to consider any relevant

dispositive motions the parties may file. Therefore, the trial currently set for July 8, 2019 is

hereby CONTINUED and re-set for December 2, 2019. The parties shall adjust all other

deadlines accordingly.

       IT IS SO ORDERED, this 3rd day of May, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
